DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5, 13, 14, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 19 of U.S. Patent No. 11,114,767 (pat ‘767 hereafter). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than those in the patent and each and every limitation in the instant application is anticipated by the patented claims.
In claim 1, pat ‘767 discloses in claim 3, a reflect array, comprising (col. 9, line 19): 
a plurality of reflective tiles configured to produce (line 23), upon reflection of an incoming signal, a radiation pattern directed toward a target reflection area (line 25), wherein at least a portion of the plurality of reflective tiles includes spaces of different dimensions between reflective tiles (line 30).
In claim 2, pat ‘767 further discloses in claim 3 the reflect array of claim 1, wherein the plurality of reflective tiles comprises at least a portion of tiles of different dimensions (line 21).
In claim 5, pat ‘767 further discloses in claim 3, the reflect array of claim 1, wherein each tile of the plurality of reflective tiles and each space between the reflective tiles are dimensioned and positioned to achieve a specific phase shift (line 34) of the incoming signal.
In claim 13, pat’ 767 discloses in claim 19, a wireless network system (col. 10, line 16), comprising: 
a reflect array comprising a plurality of reflective structures (lines 17-18), the plurality of reflective structures having spaces between reflective structures, wherein each reflective structure of the plurality of reflective structures and each space between reflective structures are dimensioned and positioned to apply a specific phase shift to an incoming signal (lines 55-62).
In claim 14, pat ‘767 further discloses in claim 19, the wireless network system of claim 13, wherein at least some of the spaces between reflective structures have different dimensions (line 18).
In claim 17, pat’ 767 further discloses in claim 19 the wireless network system of claim 16, further comprising: a control module (line 21) configured to adjust the reflection phase of the at least one reflective structure of the plurality of reflective structures (line 22).
Allowable Subject Matter
Claims 3-4, 6-7, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-12 appear to comprise allowable subject matter.
       Related Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Wang et al. (US 11346779 B2) teaches an Insulated Glass Unit (“IGU”) to enhance wireless communications in a wireless network. The IGU has a first and a second glass layers, a first and a second spacers, and a first and a second ground planes, the first ground plane in contact with the first glass layer and the second ground plane in contact with the second glass layer. The IGU also includes a gas layer in between the first and the second ground planes, a reflectarray comprising a metastructure array of reflector elements, and a third glass layer on top of the metastructure reflectarray.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIBOL TAN/Primary Examiner, Art Unit 2844